Filed 6/18/15 P. v. Chavez CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.111.5.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     SECOND APPELLATE DISTRICT
                                                   DIVISION SIX

THE PEOPLE,                                                                  2d Crim. No. B260927
                                                                           (Super. Ct. No. KA105283)
 Plaintiff and Respondent,                                                   (Los Angeles County)
v.
JOSHUA GABRIEL CHAVEZ,
 Defendant and Appellant.



                   Joshua Gabriel Chavez appeals from the judgment entered after he pled no
contest to possessing methamphetamine for sale (Health & Saf. Code, § 11378). The
trial court sentenced appellant to two years county jail (Pen. Code, § 1170, subd. (h)(1))
and imposed a $300 restitution fine (Pen. Code, § 1202.4, subd. (b)), a $40 court
operations assessment (Pen. Code, § 1465.8), a $30 criminal conviction assessment
(Gov. Code, § 70373), and a $50 lab fee plus a penalty assessment (Health & Saf. Code,
§ 11372.5, subd. (a)).
                   We appointed counsel to represent appellant in this appeal. After counsel’s
examination of the record, he filed an opening brief in which no issues were raised.
                   On May 6, 2015, we advised appellant that he had 30 days within which to
personally submit any contentions or issues he wished us to consider. No response has
been received from appellant.
                   The preliminary hearing transcript reflects that a large amount of money
and methamphetamine was found in appellant's apartment during a child abuse
investigation. We have reviewed the entire record and are satisfied that appellant's
attorney has fully complied with his responsibilities and that no arguable issues exist.
(People v. Wende (1979) 25 Cal. 3d 436, 443; People v. Kelly (2006) 40 Cal. 4th 106,
126.)
              The judgment is affirmed.
              NOT TO BE PUBLISHED.


                                                         YEGAN, J.


We concur:


              GILBERT, P.J.



              PERREN, J.




                                             2
                                  Jack P. Hunt, Judge

                         Superior Court County of Los Angeles

                         ______________________________


             California Appellate Project, under appointment by the Court of Appeal,
Jonathan B. Steiner, Executive Director and Richard B. Lennon, Staff Attorney, for
Appellant.


             No appearance for Respondent.




                                           3